Ross App. No. 07CA2947, 2007-Ohio-3710. This cause is pending before the court as a discretionary appeal. Upon review of the appeal it appears that the ease involves the adoption of a minor child. Accordingly,
It is ordered by the court, sua sponte, that this case shall proceed according to the Rules of Practice of the Supreme Court of Ohio governing the termination of parental rights or adoption of a minor child. Appellee’s memorandum in response shall be filed no later than 20 days from the date of this entry.